Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 1 of 15



                                                   FILED            LODGED


                                                 Sep 03 2020
                                                   CLERK U.S. DISTRICT COURT
                                                      DISTRICT OF ARIZONA




                                              CV-20-01754-PHX-DLR-JFM
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 2 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 3 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 4 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 5 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 6 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 7 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 8 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 9 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 10 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 11 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 12 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 13 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 14 of 15
Case 2:20-cv-01754-DLR--JFM Document 1 Filed 09/03/20 Page 15 of 15
